Order entered September 3, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00109-CV
                                     No. 05-19-01056-CV

                     CATAPULT REALTY CAPITAL, L.L.C., Appellant

                                               V.

                                TOBIAN JOHNSON, Appellee


                   IN RE CATAPULT REALTY CAPITAL, L.L.C., Relator

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-12714

                   Original Proceeding from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-18-05600-B

                                           ORDER
         For administrative purposes, the original proceeding from the County Court at Law No.

2, Dallas County, Texas, trial court cause no. CC-18-05600-B is severed from the interlocutory

appeal from the 191st Judicial District Court, Dallas County, Texas, trial court cause no. DC-18-

12714.
         The interlocutory appeal from the district court, trial court cause no. DC-18-12714, is

now styled Catapult Realty Capital, L.L.C. v. Tobian Johnson, appellate cause number 05-19-

00109-CV.

         The original proceeding from the county court, trial court cause no. CC-18-05600-B, is

now styled In re Catapult Realty Capital, L.L.C., appellate cause no. 05-19-01056-CV.

         Because both the original proceeding and the interlocutory appeal stem from the same

facts and are intertwined, they will be heard and administratively handled together as companion

cases.

         We DIRECT the Clerk of the Court to transfer all documents from the original

proceeding from the county court, trial court cause no. CC-18-05600-B, into appellate cause

number 05-19-01056-CV. The parties, trial court clerk, and court reporter shall now use only

appellate cause number 05-19-01056-CV for that case.

         We also DIRECT the Clerk of the Court to maintain all documents from the

interlocutory appeal from the district court, trial court cause no. DC-18-12714, in appellate cause

no. 05-19-00109-CV. The parties, trial court clerk, and court reporter shall now use only

appellate cause no. 05-19-00109-CV for that case.

         The interlocutory appeal from the district court, appellate cause no. 05-19-00109-CV, is

set for submission on September 10, 2019. The parties have not requested oral argument.



                                                     /s/    LANA MYERS
                                                            PRESIDING JUSTICE